Citation Nr: 1243659	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-29 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left leg varicose veins and severe phlebitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to January 1982.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left leg varicose veins (also claimed as phlebitis) and depression.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In December 2011, the Board remanded this case for further development.  An 
August 2012 rating decision subsequent to that remand awarded service connection for schizoaffective disorder claimed as depression.  This is considered a full grant of the benefits sought with regard to the acquired psychiatric issue and, therefore, it is no longer before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This paperless file contains additional relevant documents, including VA treatment records, which have been reviewed in conjunction with this decision.


FINDING OF FACT

Left leg varicose veins pre-existed service, did not increase in severity during service, and were not permanently worsened beyond the natural progress of the preexisting disability by the Veteran's military service.



CONCLUSION OF LAW

Left leg varicose veins were not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1101, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2011 remand, VA obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records.  Additionally, VA sent the Veteran a December 2011 letter requesting that he identify any private healthcare providers and submit  a properly completed Authorization and Consent to Release form (VA Form 21-4142) for each provider identified.  To date, the Veteran has not identified any such providers.  VA then provided the Veteran with a medical examination in January 2012.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the December 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue.  After the Veteran's presentation, which addressed the Veteran's theory of entitlement, the undersigned sought additional information to determine whether all relevant records had been obtained.  Ultimately the claim was remanded for additional records and a VA examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran seeks service connection for left leg varicose veins and severe phlebitis.  The January 2012 VA examination shows a diagnosis of varicose veins.

In this case, the Veteran's varicose veins pre-existed service.  Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  The Veteran's March 1979 entrance examination noted asymptomatic moderate varicosities of the left calf.  Thus, the presumption of soundness does not apply to this condition and it is found to pre-exist service.

Although varicose veins pre-existed service, service connection is still available if this disability was aggravated during service.  In this regard, a pre-existing condition will be considered to have been aggravated by active duty service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002)("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened.");  Maxson v. West, 12 Vet. App. 453, 458 (1999)(citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's service treatment records note that the Veteran's varicose veins were present for four years prior to his entrance into service and at the time of the April 1979 examination they exhibited no symptoms and the Veteran had no current problems.  In May 1979, the Veteran was seen for pain and tenderness in his left leg associated with his varicose veins, which occurred after strenuous exercise.  There are no other records of treatment for this disability during the Veteran's service.  The Veteran's January 1982 separation examination again noted varicose veins in the left leg.  As there is no documented increase in symptoms of the Veteran's pre-existing varicose veins, the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Additionally, the Board sought a medical opinion regarding whether the Veteran's pre-existing left leg varicose veins were aggravated during his active duty service.  In a January 2012 opinion, the VA examiner opined that the Veteran's varicose veins were less likely than not aggravated during his period of active service from April 1979 to January 1982.  In support of this opinion, the examiner noted that the service treatment records do not show ongoing sick call visits, the separation examination did specify any varicose vein associated complications, and the Veteran did not require ongoing medical visits and treatment of this condition for a considerable length of time after separation from service.  The reported incident in service was found to be transient and was not found to be related to the Veteran's current situation.  The Veteran has not submitted any other medical opinion to contradict this examiner's findings.  Thus, while the record suggests that the Veteran endured a flare-up of symptoms in May 1979, there is no indication that his underlying varicose vein disability worsened during service.

Therefore, the evidence of record shows that the Veteran's varicose veins pre-existed service and were not aggravated by active duty service.  For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left leg varicose veins and severe phlebitis.  Thus, the appeal must be denied.


ORDER

Service connection for left leg varicose veins and severe phlebitis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


